                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA


                                AUGUSTA DIVISION


TAMIKA MECCA SMITH EL BEY,

             Plaintiff,

                                                     CV 119-055


ERIN SCHUETZE,of Auben Realty, LLC;
UNIDENTIFIED AGENT OF AUBEN
REALTY,LLC; VICKI HESTER;
CHARLES LYON; AMY HARKE;
RAMONE LAMPKIN;ROBERT SAMS;
EUGENE BRENTLY;STEVEN BILLMAN;
and SCOTT REECE,

             Defendants.



                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

      SO ORDERED this g^t^'^day of August,2019, at Augusta, Georgia.


                                        J. RANDALHALL,CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
